Exhibit 10.1

 

EXECUTION COPY

 

 

U.S. $1,000,000,000

 

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 10, 2005

 

Among

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

CITICORP USA, INC.

 

as Administrative Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

 

J.P. MORGAN SECURITIES INC.

 

as Joint Lead Arrangers

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.

THE BANK OF NEW YORK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

SECTION 1.01. Certain Defined Terms

 

 

 

SECTION 1.02. Computation of Time Periods

 

 

 

SECTION 1.03. Accounting Terms

 

 

 

ARTICLE II

 

 

 

SECTION 2.01. The Revolving Credit Advances and Letters of Credit

 

 

 

SECTION 2.02. Making the Revolving Credit Advances

 

 

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

 

 

SECTION 2.04. The Competitive Bid Advances

 

 

 

SECTION 2.05. Fees

 

 

 

SECTION 2.06. Optional Termination or Reduction of the Commitments

 

 

 

SECTION 2.07. Repayment of Revolving Credit Advances

 

 

 

SECTION 2.08. Interest on Revolving Credit Advances
[a05-12625_1ex10d1.htm#Section2_08_214852]

 

 

 

SECTION 2.09. Interest Rate Determination
[a05-12625_1ex10d1.htm#Section2_09_214858]

 

 

 

SECTION 2.10. Optional Conversion of Revolving Credit Advances
[a05-12625_1ex10d1.htm#Section2_10_214934]

 

 

 

SECTION 2.11. Prepayments of Revolving Credit Advances
[a05-12625_1ex10d1.htm#Section2_11_214939]

 

 

 

SECTION 2.12. Increased Costs [a05-12625_1ex10d1.htm#Section2_12_214942]

 

 

 

SECTION 2.13. Illegality [a05-12625_1ex10d1.htm#Section2_13_215030]

 

 

 

SECTION 2.14. Payments and Computations
[a05-12625_1ex10d1.htm#Section2_14_215034]

 

 

 

SECTION 2.15. Taxes [a05-12625_1ex10d1.htm#Section2_15_215102]

 

 

 

SECTION 2.16. Sharing of Payments, Etc.
[a05-12625_1ex10d1.htm#Section2_16_215205]

 

 

 

SECTION 2.17. Evidence of Debt [a05-12625_1ex10d1.htm#Section2_17_215207]

 

 

 

SECTION 2.18. Use of Proceeds [a05-12625_1ex10d1.htm#Section2_18_215213]

 

 

 

SECTION 2.19. Increase in the Aggregate Commitments
[a05-12625_1ex10d1.htm#Section2_19_215216]

 

 

--------------------------------------------------------------------------------


 

SECTION 2.20. Extension of Termination Date
[a05-12625_1ex10d1.htm#Section2_20_215301]

 

 

 

SECTION 2.21. Replacement of Lenders [a05-12625_1ex10d1.htm#Section2_21_215324]

 

 

 

ARTICLE III [a05-12625_1ex10d1.htm#Articleiii_215417]

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.04
[a05-12625_1ex10d1.htm#Section3_01_215422]

 

 

 

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance,
Commitment Increase and Extension of Commitments.
[a05-12625_1ex10d1.htm#Section3_02_215439]

 

 

 

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing
[a05-12625_1ex10d1.htm#Section3_03_215446]

 

 

 

SECTION 3.04. Determinations Under Section 3.01
[a05-12625_1ex10d1.htm#Section3_04_215544]

 

 

 

ARTICLE IV [a05-12625_1ex10d1.htm#Articleiv_215602]

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower
[a05-12625_1ex10d1.htm#Section4_01_215555]

 

 

 

ARTICLE V [a05-12625_1ex10d1.htm#Articlev_215627]

 

 

 

SECTION 5.01. Affirmative Covenants [a05-12625_1ex10d1.htm#Section5_01_215632]

 

 

 

SECTION 5.02. Negative Covenants [a05-12625_1ex10d1.htm#Section5_02_215739]

 

 

 

SECTION 5.03. Financial Covenants [a05-12625_1ex10d1.htm#Section5_03_215800]

 

 

 

ARTICLE VI [a05-12625_1ex10d1.htm#Articlevi_215826]

 

 

 

SECTION 6.01. Events of Default [a05-12625_1ex10d1.htm#Section6_01_215830]

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
[a05-12625_1ex10d1.htm#Section6_02_215934]

 

 

 

ARTICLE VII [a05-12625_1ex10d1.htm#Articlevii_220036]

 

 

 

SECTION 7.01. Authorization and Action
[a05-12625_1ex10d1.htm#Section7_01_220040]

 

 

 

SECTION 7.02. Agent’s Reliance, Etc. [a05-12625_1ex10d1.htm#Section7_02_220044]

 

 

 

SECTION 7.03. Citicorp and Affiliates [a05-12625_1ex10d1.htm#Section7_03_220047]

 

 

 

SECTION 7.04. Lender Credit Decision [a05-12625_1ex10d1.htm#Section7_04_220054]

 

 

 

SECTION 7.05. Indemnification [a05-12625_1ex10d1.htm#Section7_05_220057]

 

 

 

SECTION 7.06. Successor Agent [a05-12625_1ex10d1.htm#Section7_06_220102]

 

 

 

SECTION 7.07. Other Agents. [a05-12625_1ex10d1.htm#Section7_07_220118]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII [a05-12625_1ex10d1.htm#Articleviii_220120]

 

 

 

SECTION 8.01. Amendments, Etc. [a05-12625_1ex10d1.htm#Section8_01_220127]

 

 

 

SECTION 8.02. Notices, Etc. [a05-12625_1ex10d1.htm#Section8_02_220130]

 

 

 

SECTION 8.03. No Waiver; Remedies [a05-12625_1ex10d1.htm#Section8_03_220203]

 

 

 

SECTION 8.04. Costs and Expenses [a05-12625_1ex10d1.htm#Section8_04_220207]

 

 

 

SECTION 8.05. Right of Set-off [a05-12625_1ex10d1.htm#Section8_05_220234]

 

 

 

SECTION 8.06. Binding Effect [a05-12625_1ex10d1.htm#Section8_06_220237]

 

 

 

SECTION 8.07. Assignments and Participations
[a05-12625_1ex10d1.htm#Section8_07_220239]

 

 

 

SECTION 8.08. Confidentiality [a05-12625_1ex10d1.htm#Section8_08_220355]

 

 

 

SECTION 8.09. Governing Law [a05-12625_1ex10d1.htm#Section8_09_220359]

 

 

 

SECTION 8.10. Execution in Counterparts
[a05-12625_1ex10d1.htm#Section8_10_220402]

 

 

 

SECTION 8.11. Jurisdiction, Etc. [a05-12625_1ex10d1.htm#Section8_11_220421]

 

 

 

SECTION 8.12. No Liability of the Issuing Banks
[a05-12625_1ex10d1.htm#Section8_12__223247]

 

 

 

SECTION 8.13. Patriot Act [a05-12625_1ex10d1.htm#Section8_13_223253]

 

 

 

SECTION 8.14. Waiver of Jury Trial [a05-12625_1ex10d1.htm#Section8_14__223258]

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I - List of Applicable Lending Offices
[a05-12625_1ex10d1.htm#Schedulei_230430]

 

 

 

 

 

Schedule 2.01(b) – Existing Letters of Credit
[a05-12625_1ex10d1.htm#Schedule2_01b_230436]

 

 

 

 

 

Schedule 3.01(b) - Disclosed Litigation
[a05-12625_1ex10d1.htm#Schedule3_01b_230438]

 

 

 

 

 

Schedule 4.01(e) - Accounting Matters
[a05-12625_1ex10d1.htm#Schedule4_01e_230442]

 

 

 

 

 

Schedule 5.02(a) - Existing Liens [a05-12625_1ex10d1.htm#Schedule5_02a_230445]

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A-1 [a05-12625_1ex10d1.htm#Exhibita1_230449]

- [a05-12625_1ex10d1.htm#Exhibita1_230449]

Form of Revolving Credit Note [a05-12625_1ex10d1.htm#Exhibita1_230449]

 

 

 

 

 

Exhibit A-2 [a05-12625_1ex10d1.htm#Exhibita2_230958]

- [a05-12625_1ex10d1.htm#Exhibita2_230958]

Form of Competitive Bid Note [a05-12625_1ex10d1.htm#Exhibita2_230958]

 

 

 

 

 

Exhibit B-1 [a05-12625_1ex10d1.htm#Exhibitb1_231209]

- [a05-12625_1ex10d1.htm#Exhibitb1_231209]

Form of Notice of Revolving Credit Borrowing
[a05-12625_1ex10d1.htm#Exhibitb1_231209]

 

 

 

 

 

Exhibit B-2 [a05-12625_1ex10d1.htm#Exhibitb2_231450]

- [a05-12625_1ex10d1.htm#Exhibitb2_231450]

Form of Notice of Competitive Bid Borrowing
[a05-12625_1ex10d1.htm#Exhibitb2_231450]

 

 

 

 

 

Exhibit C [a05-12625_1ex10d1.htm#Exhibitc_231908]

- [a05-12625_1ex10d1.htm#Exhibitc_231908]

Form of Assignment and Acceptance [a05-12625_1ex10d1.htm#Exhibitc_231908]

 

 

 

 

 

Exhibit D [a05-12625_1ex10d1.htm#Exhibitd_233342]

- [a05-12625_1ex10d1.htm#Exhibitd_233342]

Form of Opinion of Counsel for the Borrower
[a05-12625_1ex10d1.htm#Exhibitd_233342]

 

 

iv

--------------------------------------------------------------------------------


 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 10, 2005

 

THE ST. PAUL TRAVELERS COMPANIES, INC., a Minnesota corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and issuers of letters of credit (“Initial Issuing
Banks”) listed on Schedule I hereto, JPMORGAN CHASE BANK, N.A., as syndication
agent, BANK OF AMERICA, N.A., THE BANK OF NEW YORK and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as documentation agents, CITIGROUP GLOBAL MARKETS INC. and
J.P. MORGAN SECURITIES INC., as joint lead arrangers, and CITICORP USA, INC.
(“Citicorp”), as agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention:  Bank Loan Syndications.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum and (b) for
Eurodollar Rate Advances, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurodollar Rate Advances

 

Level 1
A+ or A1

 

0.200

%

Level 2
A or A2

 

0.215

%

Level 3
A- or A3

 

0.275

%

Level 4
BBB+ or Baa1

 

0.300

%

Level 5
Lower than Level 4

 

0.375

%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

--------------------------------------------------------------------------------


 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
A+ or A1

 

0.050

%

Level 2
A or A2

 

0.060

%

Level 3
A- or A3

 

0.075

%

Level 4
BBB+ or Baa1

 

0.100

%

Level 5
Lower than Level 4

 

0.125

%

 

“Applicable Utilization Fee” means, as of any date that the aggregate Advances
exceed 50% of the aggregate Revolving Credit Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Utilization Fee

 

Level 1
A+ or A1

 

0.075

%

Level 2
A or A2

 

0.075

%

Level 3
A- or A3

 

0.075

%

Level 4
BBB+ or Baa1

 

0.075

%

Level 5
Lower than Level 4

 

0.075

%

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.19(d).

 

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

(b)           ½ of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.08(a)(i).

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances or LIBO Rate Advances, on which dealings
are carried on in the London interbank market.

 

“Citibank” means Citibank, N.A.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning specified in Section 2.19(b).

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.04 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.04.

 

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

 

“Confidential Information” means all non-public information that the Borrower
furnishes to the Agent or any Lender, but does not include any such information
that is or becomes generally available to the public or that is or becomes
available to the Agent or such Lender from a source other than the Borrower or a
Person who is known by the Agent or such Lender to be in violation of a
confidentiality agreement with the Borrower.

 

“Consenting Lender” has the meaning specified in Section 2.20(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business that (x) are not overdue by more
than 120 days or (y) are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases (the amount of Debt attributable thereto to be the capitalized amount
thereof in accordance with GAAP), (f) all obligations, contingent or otherwise,
of such Person in respect of acceptances, letters of credit or similar
extensions of credit, (g) all obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below and other payment obligations guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person

 

3

--------------------------------------------------------------------------------


 

through an agreement (1) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person (the
amount of Debt attributable thereto to be equal to the lesser of (i) the amount
of such Debt and (ii) the fair market value of the property subject to such
Lien), even though such Person has not assumed or become liable for the payment
of such Debt. For purposes of calculating the amount of Debt pursuant to clause
(g) of the foregoing definition, such amount shall be equal to the amount that
would be payable (giving effect to netting arrangements) by the relevant Person
if the Hedge Agreement were terminated.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approval not to be unreasonably withheld
or delayed, provided, that if an Event of Default has occurred and is continuing
such that the Borrower does not have a right of approval with respect to any
Eligible Assignee under this clause (iii), such Person shall be a commercial
bank organized or licensed under the laws of the United States, or any State
thereof, and have a long-term senior unsecured debt rating of not worse than A
by S&P or A2 by Moody’s (unless the Borrower otherwise approves such Eligible
Assignee); provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA are met with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a

 

4

--------------------------------------------------------------------------------


 

Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
standard waiver with respect to a Plan; (c) the provision by the administrator
of any Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA that is treated as a
withdrawal under such Section; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
imposition of a lien under Section 302(f) of ERISA with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan, provided, however, that the event or condition described in
Section 4042(a)(4) shall be an ERISA Event only if the PBGC shall have notified
the Borrower or any ERISA Affiliate that it intends to terminate, or appoint a
trustee to administer, a Plan on such basis.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or in each such case, such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets
Page 3750 (or any successor or substitute page of such service, or any successor
to such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time, for purposes of providing quotations of interest rates applicable to U.S.
dollar deposits in the London interbank market) as the London interbank offered
rate for deposits in U.S. dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Revolving Credit Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period. If the Moneyline Telerate Markets Page 3750 (or any successor or
substitute page of such service, or any successor to such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Agent from time to time, for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) is unavailable, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.08(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

5

--------------------------------------------------------------------------------


 

“Extension Date” has the meaning specified in Section 2.20(b).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

“Fixed Rate Advances” has the meaning specified in Section 2.04(a)(i).

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Increase Date” has the meaning specified in Section 2.19(a).

 

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
May 2005 used by the Agent in connection with the syndication of the
Commitments.

 

“Insurance Subsidiary” means any Subsidiary of the Borrower that is licensed by
any governmental authority to engage in the insurance business by issuing
insurance policies or entering into reinsurance agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

(a)           the Borrower may not select any Interest Period that ends after
the Termination Date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

6

--------------------------------------------------------------------------------


 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment
(to the extent that same increases the Available Amount thereunder), renewal or
extension of such Letter of Credit.

 

“Issuing Bank” means an Initial Issuing Bank or any Lender designated as an
“Issuing Bank” hereunder by written notice to such effect to the Agent by the
Borrower and such Lender so long as such Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register).

 

“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).

 

“L/C Securities Account” means a securities account to be established and
maintained by the Borrower with the Agent or another financial institution
selected by the Borrower, over which the Agent shall have control (as such term
is defined in the Uniform Commercial Code), upon terms as may be reasonably
satisfactory to the Agent and the Borrower.

 

“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Person that shall become a party hereto pursuant to Section 8.07.

 

“Letter of Credit” has the meaning specified in Section 2.01(b).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and their specified Subsidiaries in (a) the amount set forth
opposite the Issuing Bank’s name on the signature pages hereof or (b)in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be reduced prior to such time pursuant to Section 2.06.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $250,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

 

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
or substitute page of such service, or any successor to such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Agent from time to time, for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) as the London interbank offered rate for deposits in U.S.
dollars

 

7

--------------------------------------------------------------------------------


 

at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period. If the Moneyline Telerate Markets Page 3750 (or any successor
or substitute page of such service, or any successor to such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Agent from time to time, for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) is unavailable, the LIBO Rate for any Interest Period for each
LIBO Rate Advance comprising part of the same Competitive Bid Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

 

“LIBO Rate Advances” means a Competitive Bid Advance bearing interest based on
the LIBO Rate.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Mandatory Convertible Securities” means, as of any date, the Borrower’s 5 1/4%
Senior Notes issued July 31, 2002, which require investors therein to purchase
shares of the Borrower’s common stock on the settlement date of August 16, 2005.
If at any date, the Borrower issues additional debt that is mandatorily
convertible into common equity, such debt will be Mandatory Convertible
Securities under this definition if the Borrower provides satisfactory evidence
to the Agent and the Required Lenders that such debt is afforded equity capital
credit by S&P.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the legality, validity or enforceability of this Agreement or any
Note or (c) the ability of the Borrower to perform its payment obligations under
this Agreement or any Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, at a particular time, a single employer plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and at least one contributing sponsor of
such plan is a Person other than the Borrower and the ERISA Affiliates or (b) in
respect of which the Borrower or any ERISA Affiliate would under Section 4064 or
4069 of ERISA be deemed to be a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA if such plan were terminated at such time.

 

“Net Worth” of the Borrower means, as of any date, its total shareholders’
equity determined in accordance with GAAP plus (a) the amount of Trust Preferred
Securities to the extent that the amount of

 

8

--------------------------------------------------------------------------------


 

Trust Preferred Securities do not exceed 15% of Total Capital plus (b) the
amount of Mandatory Convertible Securities to the extent that the amount of
Mandatory Convertible Securities plus Trust Preferred Securities do not in the
aggregate exceed 25% of Total Capital.

 

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

 

“Note” means a Revolving Credit Note or a Competitive Bid Note.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.04(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:  (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 60 days; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; and (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

 

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
and the Applicable Utilization Fee shall be determined by reference to the
available rating; (b) if neither S&P nor Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee will be set in accordance with Level 5 under the definition of
“Applicable Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as
the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin, the Applicable Percentage and
the Applicable Utilization Fee shall be based upon the higher rating unless such
ratings differ by two or more levels, in which case the applicable level will be
one level above the lower of such levels; (d) if any rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Public Filings” means the public filings of the Borrower made on or prior to
the date of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.06 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

 

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and
                      .

 

“Register” has the meaning specified in Section 8.07(d).

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Revolving Credit Advances
owing to Lenders, or, if no such principal amount is then outstanding, Lenders
having more than 50% of the Revolving Credit Commitments.

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on the signature pages hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Acceptance,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.06 or increased pursuant to Section 2.19.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Secured Letter of Credit” means a Letter of Credit designated by the Borrower
for which the Borrower maintains on deposit in the L/C Securities Account cash
and Permitted Investments (as defined therein) in an amount equal to the
Available Amount of such Letter of Credit. The Borrower may by notice to the
Agent from time to time pursuant to Section 2.03(f) designate which outstanding
Letters of Credit at such time shall be “Secured Letters of Credit.”

 

“Significant Subsidiary” means any Subsidiary that constitutes a “significant
subsidiary” under Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect from time to time.

 

10

--------------------------------------------------------------------------------


 

“Single Employer Plan” means, at a particular time, a single employer plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and no Person other than the Borrower and
the ERISA Affiliates is a contributing sponsor of such plan or (b) in respect of
which the Borrower or any ERISA Affiliate would under Section 4069 of ERISA be
deemed to be a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA
if such plan were terminated at such time.

 

“St. Paul Fire” means St. Paul Fire and Marine Insurance Company, a Minnesota
corporation.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital interests having ordinary voting power to
elect a majority of the Board of Directors or comparable governing body of such
entity (irrespective of whether at the time capital interests of any other class
or classes of such entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

 

“Termination Date” means the earlier of (a) June 10, 2010, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

 

“Total Capital” means the sum, without duplication, of (a) all items that would,
in accordance with GAAP, be classified as indebtedness on a Consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, (b) total Consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with GAAP, (c) Trust Preferred Securities and
(d) Mandatory Convertible Securities.

 

“Total Consolidated Debt” means, as of any date, all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of the Borrower and its consolidated Subsidiaries, provided that (a) Total
Consolidated Debt shall not include any indebtedness represented by Trust
Preferred Securities except to the extent that such Securities (other than those
convertible to equity) exceed 15% of Total Capital and (b) Total Consolidated
Debt shall not include any indebtedness represented by Mandatory Convertible
Securities except to the extent that such Mandatory Convertible Securities plus
Trust Preferred Securities exceed 25% of Total Capital; provided however, that
in the event the notes related to the Mandatory Convertible Securities remain
outstanding following the exercise of forward purchase contracts related to such
Mandatory Convertible Securities, then such outstanding notes will constitute
indebtedness thereafter.

 

“Trust Preferred Securities” means, as of any date, all items in respect of
trust preferred securities that would, in accordance with GAAP, be classified
under Debt on a Consolidated balance sheet (or the footnotes thereto) of the
Borrower and its consolidated Subsidiaries.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time, (B) the aggregate principal amount of all
Revolving Credit Advances made

 

11

--------------------------------------------------------------------------------


 

by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time and (C) the aggregate
principal amount of all Competitive Bid Advances then outstanding.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from”  means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”); provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) 
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount not to exceed such
Lender’s Unused Commitment (immediately prior to the making of such Revolving
Credit Advance). Each Revolving Credit Borrowing shall be in an aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Credit Advances of the same Type made, or continued as or
converted into Eurodollar Rate Advances, on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(a).

 

(b)           Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) for the account of the Borrower and its specified Subsidiaries from
time to time on any Business Day during the period from the Effective Date until
30 days before the Termination Date in an aggregate Available Amount (i) for all
Letters of Credit not to exceed at any time the Letter of Credit Facility at
such time, (ii) for all Letters of Credit issued by each Issuing Bank not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (iii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments (immediately prior to such Issuance) of the Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than five Business
Days before the Termination Date. Within the limits referred to above, the
Borrower may from time to time request the Issuance of Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided that
renewal or replacement of any such letter of credit shall not be Letters of
Credit under this Agreement unless such renewal or replacement is issued by an
Issuing Bank (other than Issuing Banks solely by operation of this sentence)
pursuant to the terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.02. Making the Revolving Credit Advances. (a)  Except as otherwise
provided in Section 2.03(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances or
(y) 11:00 A.M. (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of a Revolving Credit Borrowing
(a “Notice of Revolving Credit Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested (i) date of such Revolving Credit
Borrowing, (ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such Revolving Credit
Borrowing make available for the account of its Applicable Lending Office to the
Agent at the Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will promptly make such funds available to the Borrower at the Agent’s
address referred to in Section 8.02.

 

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $10,000,000 or if the obligation of the Lenders to make Eurodollar
Rate Advances shall then be suspended pursuant to Section 2.09 or 2.13 and
(ii) the Eurodollar Rate Advances may not be outstanding as part of more than
twelve separate Revolving Credit Borrowings.

 

(c)           In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure of the Borrower to
borrow such funds on the date specified in such Notice of Revolving Credit
Borrowing, whether as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Section 3.02 or otherwise,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

 

(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Agent, such Lender and the Borrower severally agree to
repay to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to Revolving
Credit Advances comprising such Revolving Credit Borrowing and (ii) in the case
of such Lender, the Federal Funds Rate. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.

 

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

13

--------------------------------------------------------------------------------


 


SECTION 2.03. ISSUANCE OF AND DRAWINGS AND REIMBURSEMENT UNDER LETTERS OF
CREDIT. (A)  REQUEST FOR ISSUANCE. (I) EACH LETTER OF CREDIT SHALL BE ISSUED
UPON NOTICE, GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE FIFTH
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED ISSUANCE OF SUCH LETTER OF CREDIT
(OR ON SUCH SHORTER NOTICE AS THE APPLICABLE ISSUING BANK MAY AGREE), BY THE
BORROWER TO ANY ISSUING BANK, AND SUCH ISSUING BANK SHALL GIVE THE AGENT, PROMPT
NOTICE THEREOF. EACH SUCH NOTICE BY THE BORROWER OF ISSUANCE OF A LETTER OF
CREDIT (A “NOTICE OF ISSUANCE”) SHALL BE BY TELECOPIER OR TELEPHONE, CONFIRMED
IMMEDIATELY IN WRITING, SPECIFYING THEREIN THE REQUESTED (A) DATE OF SUCH
ISSUANCE (WHICH SHALL BE A BUSINESS DAY), (B) AVAILABLE AMOUNT OF SUCH LETTER OF
CREDIT, (C) EXPIRATION DATE OF SUCH LETTER OF CREDIT (WHICH SHALL NOT BE LATER
THAN 10 BUSINESS DAYS BEFORE THE TERMINATION DATE), (D) NAME AND ADDRESS OF THE
BENEFICIARY OF SUCH LETTER OF CREDIT AND (E) FORM OF SUCH LETTER OF CREDIT. SUCH
LETTER OF CREDIT SHALL BE ISSUED PURSUANT TO SUCH APPLICATION AND AGREEMENT FOR
LETTER OF CREDIT AS SUCH ISSUING BANK AND THE BORROWER SHALL AGREE FOR USE IN
CONNECTION WITH SUCH REQUESTED LETTER OF CREDIT (A “LETTER OF CREDIT
AGREEMENT”). IF THE REQUESTED FORM OF SUCH LETTER OF CREDIT IS ACCEPTABLE TO
SUCH ISSUING BANK IN ITS REASONABLE DISCRETION (IT BEING UNDERSTOOD THAT ANY
SUCH FORM SHALL HAVE ONLY EXPLICIT DOCUMENTARY CONDITIONS TO DRAW AND SHALL NOT
INCLUDE DISCRETIONARY CONDITIONS), SUCH ISSUING BANK WILL, UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 3.02, MAKE SUCH LETTER OF CREDIT
AVAILABLE TO THE BORROWER AT ITS OFFICE REFERRED TO IN SECTION 8.02 OR AS
OTHERWISE AGREED WITH THE BORROWER IN CONNECTION WITH SUCH ISSUANCE. IN THE
EVENT AND TO THE EXTENT THAT THE PROVISIONS OF ANY LETTER OF CREDIT AGREEMENT
SHALL CONFLICT WITH THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
GOVERN (AND IN NO EVENT SHALL ANY PROVISION OF ANY SUCH LETTER OF CREDIT
AGREEMENT REGARDING REPRESENTATIONS, WARRANTIES, COVENANTS, EVENTS OF DEFAULT,
SET-OFF RIGHTS OR COLLATERAL BE EFFECTIVE).


 

(b)           Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.19, an assignment
in accordance with Section 8.07 or otherwise pursuant to this Agreement.

 

(c)           Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
prior to 1:00 P.M. (New York City time) on the date made shall constitute for
all purposes of this Agreement the making by any such Issuing Bank of a
Revolving Credit Advance, which shall be a Base Rate Advance, in the amount of
such draft, without regard to whether the making of such a Revolving Credit
Advance would exceed such Issuing Bank’s Unused Commitment (it being understood
that such Issuing Bank shall use its best efforts to notify the Borrower of any
drawing prior to 12:00 noon (New York City time) on the date such drawing is
made). Each Issuing Bank shall give prompt notice of each drawing under any
Letter of Credit issued by it to the Borrower and the Agent. Upon written demand
by such Issuing Bank or by the Borrower, with a copy of such demand to the Agent
(in the case of any notice issued by the Issuing Bank) and the Borrower, each
Lender shall pay to the Agent, for the account of the relevant Issuing Bank,
such Lender’s Ratable Share of such outstanding Revolving Credit Advance
pursuant to Section 2.03(b). Each Lender acknowledges and agrees that its
obligation to make Revolving Credit Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Ratable Share of
an outstanding Revolving Credit Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank or the Borrower, as the case may be,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. If and to the
extent that any Lender shall not have so made the amount of such

 

14

--------------------------------------------------------------------------------


 

Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by any such Issuing Bank until the date such amount is paid to the
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable. If such Lender shall pay to the Agent such amount for the
account of any such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Revolving Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Revolving Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.

 

(d)           Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Borrower) on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit and (B) to the Agent (with a copy to the
Borrower) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.

 

(e)           Failure to Make Advances. The failure of any Lender to make the
Revolving Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.

 

(f)            Secured Letters of Credit. The Borrower may from time to time
designate any Letter of Credit to be a Secured Letter of Credit by notice to the
Agent (with a copy to the applicable Issuing Bank). Upon the drawing of any
Secured Letter of Credit, to the extent cash and/or Permitted Investments are on
deposit in the L/C Securities Account, such cash and/or Permitted Investments
shall, at the Borrower’s option, be applied to reimburse the applicable Issuing
Bank to the extent permitted by applicable law and to the extent the Borrower
elects not to reimburse such drawing (to avoid liquidating Permitted
Investments) as provided in Section 2.03(c). Subject to Section 6.02, to the
extent any Secured Letters of Credit shall have expired or been drawn upon, any
excess amounts in such L/C Securities Account shall be returned to the Borrower
at the Borrower’s request.

 

SECTION 2.04. The Competitive Bid Advances. (a)  Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.04
from time to time on any Business Day during the period from the date hereof
until the date occurring 35 days prior to the Termination Date in the manner set
forth below; provided that each Competitive Bid Borrowing shall not exceed the
aggregate amount of the Unused Commitments of the Lenders immediately prior to
the making of such Competitive Bid Borrowing.

 

(i)            The Borrower may request a Competitive Bid Borrowing under this
Section 2.04 by delivering to the Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(v) date of such proposed Competitive Bid Borrowing, (w) aggregate amount of
such proposed Competitive Bid Borrowing, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring seven
days after the date of such Competitive Bid Borrowing or later than the earlier
of (I) 180 days after the date of such Competitive Bid Borrowing and (II) the
Termination Date), (y) interest payment date or dates relating thereto, and (z)
other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and (B) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if the Borrower shall instead specify in the
Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrower. The
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing

 

15

--------------------------------------------------------------------------------


 

received by it from the Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

 

(ii)           Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Borrower), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 10:00 A.M. (New York City time) three Business Days before the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts may,
subject to the proviso to the first sentence of this Section 2.04(a), exceed
such Lender’s Commitment, if any), the rate or rates of interest therefor and
such Lender’s Applicable Lending Office with respect to such Competitive Bid
Advance; provided that if the Agent in its capacity as a Lender shall, in its
sole discretion, elect to make any such offer, it shall notify the Borrower of
such offer at least 30 minutes before the time and on the date on which notice
of such election is to be given to the Agent, by the other Lenders. If any
Lender shall elect not to make such an offer, such Lender shall so notify the
Agent before 10:00 A.M. (New York City time) on the date on which notice of such
election is to be given to the Agent by the other Lenders, and such Lender shall
not be obligated to, and shall not, make any Competitive Bid Advance as part of
such Competitive Bid Borrowing; provided that the failure by any Lender to give
such notice shall not cause such Lender to be obligated to make any Competitive
Bid Advance as part of such proposed Competitive Bid Borrowing.

 

(iii)          The Borrower shall, in turn, (A) before 10:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and (B) before
11:00 A.M. (New York City time) three Business Days before the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, either:

 

(x)            cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

 

(y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to the Borrower by the Agent on behalf of such Lender
for such Competitive Bid Advance pursuant to paragraph (ii) above) to be made by
each Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect. The Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the amount that each such
Lender offered at such interest rate.

 

(iv)          If the Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

 

(v)           If the Borrower accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above

 

16

--------------------------------------------------------------------------------


 

have been accepted by the Borrower, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Section 3.03. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 12:00 noon (New York
City time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Section 3.03 and after receipt by the
Agent of such funds, the Agent will make such funds available to the Borrower at
the Agent’s address referred to in Section 8.02. Promptly after each Competitive
Bid Borrowing the Agent will notify each Lender of the amount and tenor of the
Competitive Bid Borrowing.

 

(vi)          If the Borrower notifies the Agent that it accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
such notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Section 3.03,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

 

(b)           Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) above.

 

(c)           Within the limits and on the conditions set forth in this
Section 2.04, the Borrower may from time to time borrow under this Section 2.04,
repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.04, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

 

(d)           The Borrower shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by the Borrower
for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. The Borrower shall have no right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by the
Borrower for such Competitive Bid Advance in the related Notice of Competitive
Bid Borrowing delivered pursuant to subsection (a)(i) above and set forth in the
Competitive Bid Note evidencing such Competitive Bid Advance.

 

(e)           The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance. Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest on the amount of unpaid
principal of and interest on each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such

 

17

--------------------------------------------------------------------------------


 

Competitive Bid Advance under the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance unless otherwise agreed in such Competitive Bid
Note.

 

(f)            The indebtedness of the Borrower resulting from each Competitive
Bid Advance made to the Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Lender making such Competitive Bid Advance.

 

SECTION 2.05. Fees. (a)  Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2005, and on the Termination Date.

 

(b)           Letter of Credit Fees. (i)  The Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
(A) the average daily aggregate Available Amount of all Secured Letters of
Credit issued and outstanding from time to time at a rate per annum equal to
(x) the Applicable Margin for Eurodollar Rate Advances in effect from time to
time during such calendar quarter minus (y) 0.10% and (B) the average daily
aggregate Available Amount of all other Letters of Credit issued and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time during such calendar
quarter, in each case payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2005, and on the
Termination Date; provided that the amount of such commission in respect of
Letters of Credit (other than Secured Letters of Credit) shall be increased
(without duplication of amounts otherwise payable under Section 2.08(b)) by 2%
per annum if the Borrower is required to pay default interest pursuant to
Section 2.08(b).

 

(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee and such other commissions, issuance fees, transfer fees and
other fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.

 

(c)           Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

 

SECTION 2.06. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
or the Unissued Letter of Credit Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided further that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified effective date) if such condition is not satisfied.

 

SECTION 2.07. Repayment of Revolving Credit Advances. (a) Revolving Credit
Advances. The Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

 

(b)           Letter of Credit Drawings. The obligation of the Borrower to
reimburse drawings under any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof, including, without
limitation, pursuant to Section 8.12):

 

18

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)          the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

 

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

 

(vii)         without prejudice to the other provisions of this Agreement, any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor.

 

SECTION 2.08. Interest on Revolving Credit Advances. (a)  Scheduled Interest.
The Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i)            Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)           Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the overdue and unpaid principal amount of each Revolving Credit Advance
owing to each Lender which is not paid when due whether at stated maturity, upon
acceleration or otherwise, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the

 

19

--------------------------------------------------------------------------------


 

rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

 

SECTION 2.09. Interest Rate Determination. (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurodollar Rate and each LIBO Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.08(a)(i) or (ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.08(a)(ii).

 

(b)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e)           If an Event of Default has occurred and is continuing and the
Required Lenders through the Agent so notify the Borrower, then, so long as such
Event of Default is continuing (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

(f)            If Moneyline Telerate Markets Page 3750 (or any successor page as
contemplated in the definitions of Eurodollar Rate or LIBO Rate) is unavailable
and fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or
LIBO Rate Advances, as the case may be,

 

(i)            the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances or
LIBO Rate Advances, as the case may be,

 

(ii)           with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

 

(iii)          the obligation of the Lenders to make Eurodollar Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances shall be suspended until the

 

20

--------------------------------------------------------------------------------


 

Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
subject to Section 2.02(b) and no Conversion of any Revolving Credit Advances
shall result in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

SECTION 2.11. Prepayments of Revolving Credit Advances. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Borrowing, the Borrower shall be entitled to select the Eurodollar Rate
Borrowings to be prepaid and shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).

 

SECTION 2.12. Increased Costs. (a)  If any governmental authority shall have in
effect at any time during the term of this Agreement any reserve, liquid asset
or similar requirement with respect to any category of deposits or liabilities
customarily used to fund Eurodollar Rate Advances or LIBO Rate Advances, or by
reference to which interest rates applicable to Eurodollar Rate Advances or LIBO
Rate Advances are determined, and the result of such requirement shall be to
increase the cost to any Lender of making or maintaining any Eurodollar Rate
Advances or LIBO Rate Advances and such Lender shall have requested, by notice
to the Borrower and the Administrative Agent (which notice shall specify the
costs applicable to such Lender), compensation under this paragraph, then the
Borrower will pay to such Lender following delivery of such notice (until the
earlier of the date such Lender shall advise the Borrower that such requirement
is no longer in effect or the date such Lender shall withdraw such request) such
additional amounts as shall be necessary to compensate such Lender for such
increased costs.

 

(b)           If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) after the date hereof, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or LIBO Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.12 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost,

 

21

--------------------------------------------------------------------------------


 

submitted to the Borrower and the Agent by such Lender, shall constitute prima
facie evidence of the amounts required to be paid by the Borrower in respect
thereof, absent manifest error.

 

(c)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts, submitted to the Borrower and the Agent by such
Lender, shall constitute prima facie evidence of the amounts required to be paid
by the Borrower in respect thereof, absent manifest error.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore; provided further that, if
the change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain
Eurodollar Rate Advances or LIBO Rate Advances hereunder, (a) each Eurodollar
Rate Advance or LIBO Rate Advance, as the case may be, will automatically, upon
such demand, Convert into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.08(a)(i), as the case may be, and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or LIBO Rate Advances
or to Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.14. Payments and Computations. (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off,  not
later than 12:00 noon (New York City time) on the day when due in U.S. dollars
to the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04, 2.05(b) or (c), 2.12, 2.15 or 8.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.19
or an extension of the Termination Date pursuant to Section 2.20, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the

 

22

--------------------------------------------------------------------------------


 

effective date specified in such Assignment and Acceptance, the Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

 

(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate, the LIBO Rate or the
Federal Funds Rate or in respect of Fixed Rate Advances and of fees and Letter
of Credit commissions shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(d)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

 

SECTION 2.15. Taxes. (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by such Lender or
the Agent (as the

 

23

--------------------------------------------------------------------------------


 

case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

 

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

 

(f)            For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.15(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

 

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(h)           If the Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided, that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant

 

24

--------------------------------------------------------------------------------


 

governmental authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such governmental authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than (x) as payment of an Advance made by an Issuing Bank pursuant to the first
sentence of Section 2.03(c) or (y) pursuant to Section 2.12, 2.15 or 8.04(c)) in
excess of its Ratable Share of payments on account of the Revolving Credit
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off provided
in Section 8.05) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

SECTION 2.17. Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

 

(b)           The Register maintained by the Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Agent from the Borrower
hereunder and each Lender’s share thereof.

 

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

 

SECTION 2.18. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 2.19. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitments be increased (with, at the Borrower’s option, a
proportionate increase in the Letter of Credit Facility) by an amount of
$10,000,000 or an integral multiple of

 

25

--------------------------------------------------------------------------------


 

$10,000,000 in excess thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled Termination Date then
in effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Revolving Credit Commitments at any time exceed $1,500,000,000 and (ii) on the
date of any request by the Borrower for a Commitment Increase and on the related
Increase Date, (x) the Public Debt Rating shall be BBB or better from S&P and
Baa2 or better from Moody’s and (y) the applicable conditions set forth in
Section 3.02 shall be satisfied.

 

(b)           The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.

 

(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $20,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.19(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:

 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

 

26

--------------------------------------------------------------------------------


 

(e)           On the Increase Date, if any Advances are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 8.04(c)) prepay Advances of all or
certain of the Lenders such that, after giving effect thereto, the Advances
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Revolving Credit
Commitments. On and after each Increase Date, the Ratable Share of each Lender’s
participation in Letters of Credit and Advances from draws under Letters of
Credit shall be calculated after giving effect to each such Commitment Increase.

 

SECTION 2.20. Extension of Termination Date. (a) At least 60 days but not more
than 90 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration (which
request may be conditioned on a minimum level of Revolving Credit Commitments
from Consenting Lenders and Assuming Lenders). The Agent shall promptly notify
each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than 30 days prior to such anniversary date, notify the
Borrower and the Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Agent and the Borrower in
writing of its consent to any such request for extension of the Termination Date
at least 30 days prior to the applicable anniversary date, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request. The Agent
shall notify the Borrower not later than 25 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Borrower’s request
for an extension of the Termination Date.

 

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Section 3.02 shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.20, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.20
and the Revolving Credit Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Revolving Credit Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.12, 2.15 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

 

(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.20, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than five days prior to
the Extension Date of the amount of the Non-Consenting Lenders’ Revolving Credit
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Revolving Credit Commitments in an aggregate amount that exceeds the amount of
the Revolving Credit Commitments of the Non-Consenting Lenders, such Revolving
Credit Commitments shall be allocated among the Consenting Lenders willing to
accept such assignments in such amounts as are agreed between the Borrower and
the Agent. If after giving effect to the assignments of Revolving Credit
Commitments described above there remains any Revolving Credit Commitments of
Non-Consenting Lenders, the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Revolving Credit Commitment
and all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Revolving
Credit Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $20,000,000 unless the amount of the Revolving
Credit Commitment of such Non-Consenting Lender is less than $20,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

 

27

--------------------------------------------------------------------------------


 

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

 

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.07(a) for such
assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.15 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
five Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitment. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Section 3.02, the
Termination Date then in effect shall be extended for the additional one year
period as described in subsection (a) of this Section 2.20, and all references
in this Agreement, and in the Notes, if any, to the “Termination Date” shall,
with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the Termination Date as so extended. Promptly following
each Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.

 

SECTION 2.21. Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or notifies the Agent under Section 2.13 that the making of
Eurodollar Rate Advances would be unlawful, or if the Borrower is required to
pay any additional amount to any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.15, or if any Lender defaults in its
obligation to make Advances hereunder or fails to approve any amendment to this
Agreement which is approved by the Required Lenders, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 8.07), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Bid Advances held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) if the assignee is not a Lender, the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Advances (other than
Competitive Bid Advances), accrued interest thereon, accrued fees and all other
amounts then due and payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such

 

28

--------------------------------------------------------------------------------


 

compensation or payments at the time of such assignment. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.04.
Sections 2.01 and 2.04 shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

 

(a)           Except as disclosed in the Public Filings, there shall have
occurred no Material Adverse Change since December 31, 2004.

 

(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no adverse change in the status, or financial
effect on the Borrower or any of its Subsidiaries, of the Disclosed Litigation
from that described on Schedule 3.01(b) hereto.

 

(c)           The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date, and the Agent shall have confirmed to
the Borrower in writing that the Effective Date has occurred.

 

(d)           The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) that have been invoiced at least two Business Days prior to the proposed
Effective Date.

 

(e)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

 

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)           No event has occurred and is continuing that constitutes a
Default.

 

(f)            The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

 

(i)            The Revolving Credit Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.17.

 

(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

 

29

--------------------------------------------------------------------------------


 

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.

 

(iv)          A favorable opinion of Bruce A. Backberg, Senior Vice President
and Corporate Secretary of the Borrower, substantially in the form of Exhibit D
hereto and as to such other matters as any Lender through the Agent may
reasonably request.

 

(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

 

(g)           The Borrower shall have terminated the commitments, and paid in
full all Debt, interest, fees and other amounts then due and payable, under
(A) the Five Year Credit Agreement dated as of June 14, 2002, amended and
restated as of June 11, 2004, among the Borrower, the lenders and agents parties
thereto and Citicorp, as administrative agent, and (B) the $250,000,000 credit
facility dated as of April 17, 2003 between an Affiliate of the Borrower and
Citibank, N.A., and each of the Lenders that is a party to either such credit
facility hereby waives, upon execution of this Agreement the requirement of
prior notice under each such credit facility relating to the termination of
commitments thereunder.

 

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance,
Commitment Increase and Extension of Commitments. The obligation of each Lender
to make a Revolving Credit Advance (other than a Revolving Credit Advance made
by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion
of each Revolving Credit Borrowing, the obligation or each Issuing Bank to issue
a Letter of Credit, each Commitment Increase and each extension of Commitments
pursuant to Section 2.20 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Revolving Credit
Borrowing, such Issuance, the applicable Increase Date or the applicable
Extension Date the following statements shall be true (and each of the giving of
the applicable Notice of Revolving Credit Borrowing, Notice of Issuance, request
for Commitment Increase, request for Commitment Extension and the acceptance by
the Borrower of the proceeds of such Revolving Credit Borrowing or such Issuance
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing, such Issuance, such Increase Date or such Extension Date such
statements are true):

 

(a)           the representations and warranties contained in Section 4.01
(except, in the case of Revolving Credit Borrowings or Issuances, the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f) thereof) are correct in all material respects on and as of such
date, before and after giving effect to such Revolving Credit Borrowing, such
Issuance, such Commitment Increase or such Extension Date and to the application
of the proceeds therefrom, as though made on and as of such date, and

 

(b)           no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, such Issuance, such Commitment Increase or such
Extension Date or from the application of the proceeds therefrom, that
constitutes a Default.

 

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto,  (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.04, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such

 

30

--------------------------------------------------------------------------------


 

Competitive Bid Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

 

(a)           the representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof) are correct in all
material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and

 

(b)           no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Minnesota and has all corporate
powers and authority and all material licenses, authorizations, consents and
approvals required to carry on its business as now conducted and each of the
Borrower and each Significant Subsidiary is duly qualified as a foreign
corporation, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers, where the failure
to be so qualified or licensed could reasonably be expected to have a Material
Adverse Effect.

 

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
(i) contravene the Borrower’s charter or by-laws, (ii) violate any law, rule,
regulation, order, writ, judgment, decree, determination or award applicable to
the Borrower if such violation could reasonably be expected to have a Material
Adverse Effect or (iii) violate or constitute a default under any contractual
restriction binding on or affecting the Borrower if such violation or default
could reasonably be expected to have a Material Adverse Effect or subject the
Lenders, the Agent or the lead arranger to liability.

 

(c)           No authorization or approval or other action by, and no notice to
or filing (other than an immaterial authorization, approval, action, notice or
filing) with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, except for those
that have been duly obtained, taken, given or made and are in full force and
effect.

 

(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, subject to (i) the
effect of any

 

31

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, (ii) the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law and (iii) an implied covenant of good faith and fair
dealing.

 

(e)           Except as disclosed on Schedule 4.01(e), (i) the Consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2004, and
the related Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended, accompanied by an opinion of
KPMG LLP, independent public accountants, and (ii) the Consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2005, which set forth
the financial condition of the Borrower and is Subsidiaries, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer or chief accounting officer of the Borrower, copies of which
have been furnished to each Lender, fairly present in all material respects,
subject, in the case of said balance sheet as at March 31, 2005, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments and the absence of certain notes, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Except as otherwise disclosed in the
Public Filings, since December 31, 2004, there has been no Material Adverse
Change.

 

(f)            There is no pending or, to the knowledge of the Borrower,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, under any Environmental Law, affecting the Borrower or any
of its Subsidiaries before any court, governmental agency or arbitrator that
(i) except as disclosed in the Public Filings, could be reasonably likely to
have a Material Adverse Effect, and there shall have been no additional claim
made in respect of any such action, suit, investigation, litigation or
proceeding disclosed in the Public Filings that could be reasonably likely to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

 

(g)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of such Regulation U.

 

(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(i)            Neither the Information Memorandum nor any written information
distributed at the bank meeting on May 16, 2005 by or on behalf of the Borrower
to the Agent or any Lender prior to the date hereof in connection with the
negotiation of this Agreement, or delivered hereunder, when furnished and taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to estimated or projected financial information, general
industry information or forward looking statements, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time and no assurance is given as to whether future
events will vary from such information or statements.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

 

32

--------------------------------------------------------------------------------


 

(a)           Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except to the extent that failure
to so comply would not reasonably be expected to have a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property that, if unpaid, might by law become a Lien or charge upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim (x) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained or (y) the
non-payment of which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(c)           Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as the
Borrower shall from time to time determine, based on its experience and
knowledge of the industry, are of a character usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates; provided, however, that
the Borrower and its Subsidiaries may self-insure to the extent consistent with
prudent business practice.

 

(d)           Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Significant Subsidiaries to preserve and maintain, its
corporate existence, material rights (charter and statutory) and material
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the Board of Directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof could not reasonably
be expected to have a Material Adverse Effect.

 

(e)           Visitation Rights. Without limitation of Section 8.08, at any
reasonable time and from time to time during normal business hours, permit the
Agent at the request of any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

 

(f)            Keeping of Books. Except as disclosed on Schedule 4.01(e), keep,
and cause each of its Subsidiaries to keep, proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Borrower and each such Subsidiary in
accordance with applicable generally accepted accounting principles in effect
from time to time.

 

(g)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(h)           Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

(i)            Reporting Requirements. Furnish to the Lenders:

 

33

--------------------------------------------------------------------------------


 

(i)            as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer or chief
accounting officer of the Borrower as having been prepared in accordance with
generally accepted accounting principles and certificates of the chief financial
officer or chief accounting officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by KPMG LLP or other independent public
accountants acceptable to the Required Lenders and, in addition, the Borrower
will provide a certificate of its chief financial officer or chief accounting
officer setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

 

(iii)          as soon as possible and in any event within five days after any
senior officer becomes aware or should have become aware of the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer or chief accounting officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders, and copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

 

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and

 

(vi)          such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

Reports and financial statements required to be delivered by Borrower pursuant
to clauses (i), (ii), (iii), (v) and (vi) of this subsection (i) shall be deemed
to have been delivered on the date on which the Borrower posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.stpaultravelers.com, at www.sec.gov or at such other website identified by
the Borrower in a notice to the Agent and the Lenders and that is accessible by
the Lenders without charge; provided that the Borrower shall deliver paper
copies of such information to any Lender promptly upon request of such Lender
through the Agent and provided further that the Lenders shall be deemed to have
received the information specified in clauses (i) through (vi) of this
subsection (i) on the date (x) such information is posted at the website of the
Agent identified from time to time by the Agent to the Lenders and the

 

34

--------------------------------------------------------------------------------


 

Borrower and (y) such posting is notified to the Lenders (it being understood
that the Borrower shall have satisfied the timing obligations imposed by those
clauses as of the date such information is delivered to the Agent).

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)           Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:

 

(i)            Permitted Liens,

 

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,

 

(iii)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

 

(iv)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

 

(v)           Liens arising in connection with capital lease obligations;
provided, however, that no such Lien shall extend to or cover any property or
assets other than the property and assets subject to such capital lease
obligations,

 

(vi)          Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto,

 

(vii)         Liens on accounts or notes receivable (whether such accounts or
notes receivable constitute accounts, instruments, chattel paper or general
intangibles) and other related assets, and sales or discounts on the foregoing,
arising solely in connection with the securitization thereof (whether in one
transaction or in a series of transactions); provided that no such Lien shall
extend to or cover any property or assets other than the receivables and related
assets subject to such securitization,

 

(viii)        Liens on Invested Assets pursuant to trust, letter of credit or
other security arrangements in connection with Reinsurance Agreements or Primary
Policies;

 

35

--------------------------------------------------------------------------------


 

(ix)           other Liens securing Debt and other obligations in an aggregate
principal amount, which, together with, without duplication, all other Liens
permitted by clauses (iv) through (viii) above and this clause (ix), secures
Debt in an aggregate principal amount at the time such Debt or other obligations
are incurred not to exceed 15% of the Net Worth of the Borrower and its
Subsidiaries on a consolidated basis as of the last day of the immediately
preceding fiscal period for which financial statements have been delivered,

 

(x)            the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby, and

 

(xi)           any Lien on any asset of St. Paul Fire securing a reimbursement
obligation arising from the issuance of a letter of credit for the account of
St. Paul Fire (or one of its Affiliates) in the ordinary course of business.

 

(b)           Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, except that the Borrower may merge
with any other Person so long as the Borrower is the surviving corporation,
provided that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

 

(c)           Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

 

(d)           Change in Nature of Business. Engage, or permit any Significant
Subsidiaries to engage, in any business other than businesses engaged in on the
date hereof and businesses incidental, ancillary or complementary thereto.

 

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

 

(a)           Tangible Net Worth. Maintain an excess of Consolidated Net Worth
over goodwill and other intangible assets of not less than $10,000,000,000 at
all times.

 

(b)           Leverage Ratio. Maintain a ratio of Total Consolidated Debt to the
sum of Total Consolidated Debt plus Consolidated Net Worth of not greater than
0.40 to 1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or

 

(b)           Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

36

--------------------------------------------------------------------------------


 

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h) or (i)(iii), 5.02
or 5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender,
provided that it shall not be an Event of Default for a failure to provide a
notice of Default under Section 5.01(i)(iii) with respect a Default under clause
(ii) of this Section until the day which is 30 days after any senior officer
becomes aware or should have become aware of the occurrence of such Default at
which time the failure to provide such notice shall be an Event of Default; or

 

(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount or, in the case of a Hedge Agreement, net amount, of at least
$75,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(e)           The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

 

(f)            Judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment following a failure of the Borrower
or any of its Subsidiaries to pay the amount of such order and such proceedings
shall remain unstayed for 10 consecutive Business Days or (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of

 

37

--------------------------------------------------------------------------------


 

all Voting Stock of the Borrower; or (ii) during any period of up to 24
consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason (other than due to death or disability) to
constitute a majority of the board of directors of the Borrower (except to the
extent that individuals who at the beginning of such 24-month period were
replaced by individuals (x) elected by a majority of the remaining members of
the board of directors of the Borrower or (y) nominated for election by a
majority of the remaining members of the board of directors of the Borrower and
thereafter elected as directors by the shareholders of the Borrower); or

 

(h)           The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability in excess of $75,000,000 in the
aggregate as a result of one or more of the following:  (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any
of its ERISA Affiliates from a Multiemployer Plan within the meaning of Part 1
of Subtitle E of Title IV of ERISA; or (iii) the reorganization (within the
meaning of Section 4241 of ERISA) or the termination of a Multiemployer Plan
pursuant to Section 4041A or 4042 of ERISA; or

 

(i)            (i)  any insurance commissioner or any other state insurance
regulatory official shall intervene through legal proceedings and assume control
of any material portion of the business of any Significant Subsidiary or
(ii) any insurance commissioner or any State insurance regulatory official shall
initiate any legal proceeding not dismissed or stayed within 90 days with a view
toward so intervening, in the control of a material portion of the business of
any Significant Subsidiary, or the Borrower or any Significant Subsidiary shall
intentionally facilitate or take any affirmative action toward facilitating such
intervention, excluding from the above normal regulatory practices including the
review and approval of rates and forms, market conduct examinations and other
normal examinations;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Securities
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit (other than Secured Letters of Credit) then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders and not more disadvantageous to the Borrower
than clause (a); provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit (other than Secured Letters of Credit) shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Securities Account. If at any time thereafter
the Agent determines that the funds held in the L/C Securities Account are less
than the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Securities Account,

 

38

--------------------------------------------------------------------------------


 

an amount equal to the excess of (a) such aggregate Available Amount over
(b) the total amount of funds, if any, then held in the L/C Securities Account
that the Agent determines to be free and clear of any such right and claim. Upon
the drawing of any Letter of Credit thereafter, to the extent funds are on
deposit in the L/C Securities Account, such funds shall be applied to reimburse
the Issuing Banks to the extent permitted by applicable law. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrower hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Securities Account shall be returned
to the Borrower.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent:  (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.19 or 2.20, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.

 

SECTION 7.03. Citicorp and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Citicorp shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citicorp in its individual
capacity. Citicorp and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citicorp were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

 

39

--------------------------------------------------------------------------------


 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05. Indemnification. (a)  The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Revolving Credit Advances then owed to each of them (or
if no Revolving Credit Advances are at the time outstanding, ratably according
to the respective amounts of their Revolving Credit Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.

 

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 7.05 that are
subsequently reimbursed by the Borrower.

 

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with the consent, if no Event of Default has occurred and is continuing, of the
Borrower, which consent shall not be unreasonably withheld or delayed. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the

 

40

--------------------------------------------------------------------------------


 

acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that no
documentation agent or any other Lender designated as any “Agent” on the
signature pages hereof (other than Citicorp in its capacity as Agent) has any
liability hereunder other than in its capacity as a Lender.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: 
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Revolving Credit Commitments of the Lenders other than as provided in
Section 2.19, (c) reduce the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any of the collateral in the L/C Securities Account other
than in accordance with the terms hereof or (g) amend this Section 8.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by each Issuing Bank adversely affected thereby in addition to the
Lenders required above to take such action, affect the rights or obligations of
such Issuing Bank in its capacity as such under this Agreement.

 

SECTION 8.02. Notices, Etc. (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at 385 Washington Street,
St. Paul, Minnesota 55102 (with a copy to One Tower Square, Hartford,
Connecticut 06183), Attention:  Senior Vice President and Treasurer, with a copy
to Corporate Secretary, if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assumption Agreement or the Assignment
and Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at Two Penns Way, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department; or, as to the Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii), (iii) or (iv) shall be delivered to the Agent as specified in
Section 8.02(b) or as otherwise specified to the Borrower by the Agent. All such
notices and communications shall, when mailed, telecopied, telegraphed or
e-mailed, be effective when deposited in the mails, telecopied, delivered to the
telegraph company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

 

(b)           If the Borrower and the Agent agree that an electronic medium may
be used for the distribution of material, so long as Citicorp or any of its
Affiliates is the Agent, materials required to be delivered pursuant to
Section 5.01(i)(i), (ii), (iii) and (iv) may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent and the Lenders by e-mail
at oploanswebadmin@citigroup.com. The Borrower agrees that

 

41

--------------------------------------------------------------------------------


 

the Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”).

 

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a)  The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer and
duplication expenses and (B) the reasonable fees and expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

 

(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance or LIBO Rate Advance is made by the Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.09(d) or (e), 2.11
or 2.13, acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to

 

42

--------------------------------------------------------------------------------


 

Section 8.07(a), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender which are then due and payable. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.04, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

SECTION 8.07. Assignments and Participations. (a)  Each Lender may and, if
demanded by the Borrower in accordance with Section 2.21, upon at least five
Business Days’ notice to such Lender and the Agent, will assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement (other than any right to make Competitive
Bid Advances, Competitive Bid Advances owing to it and Competitive Bid Notes),
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, unless the Borrower and the Agent otherwise
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Revolving Credit Note
subject to such assignment and a processing and recordation fee of $3,500
payable by the assignor or the Eligible Assignee, as applicable, provided,
however,

 

43

--------------------------------------------------------------------------------


 

that in the case of each assignment made as a result of a demand by the
Borrower, such recordation fee shall be payable by the Borrower except that no
such recordation fee shall be payable in the case of an assignment made at the
request of the Borrower to an Eligible Assignee that is an existing Lender, and
(vii) any Lender may, without the approval of the Borrower and the Agent, assign
all or a portion of its rights to any of its Affiliates. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.12, 2.15 and 8.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations (other than its obligations under Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

 

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

(d)           The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely

 

44

--------------------------------------------------------------------------------


 

responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

 

(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender.

 

(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

 

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors in connection with the
performance of this Agreement with the Agent or such Lender being responsible
for compliance by the Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors with the provisions of this
Section 8.08 and, as contemplated by Section 8.07(f), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating
banks, banking or other financial institutions or self-regulatory body and
(d) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder.

 

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.11. Jurisdiction, Etc. (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 8.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.

 

45

--------------------------------------------------------------------------------


 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 8.12.  No Liability of the Issuing Banks.  Subject to the next sentence,
the Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither an Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

 

SECTION 8.13.  Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

46

--------------------------------------------------------------------------------


 

SECTION 8.14.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

By

 

 

 

 

  Title:

 

 

 

CITICORP USA, INC.,

 

 

  as Agent

 

 

 

By

 

 

 

 

  Title:

 

 

Initial Lenders

 

 

Commitment

 

 

 

$125,000,000

CITICORP USA, INC.

 

 

 

By

 

 

 

 

  Title:

 

 

$125,000,000

JPMORGAN CHASE BANK, N.A.

 

 

 

By

 

 

 

 

  Title:

 

 

$75,000,000

BANK OF AMERICA, N.A.

 

 

 

By

 

 

 

 

  Title:

 

 

$75,000,000

THE BANK OF NEW YORK

 

 

 

By

 

 

 

 

  Title:

 

 

$75,000,000

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

By

 

 

 

 

  Title:

 

 

 

By

 

 

 

 

  Title:

 

47

--------------------------------------------------------------------------------


 

$75,000,000

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

 

 

 

 

  Title:

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

LEHMAN BROTHERS BANK, FSB

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

MERRILL LYNCH BANK USA

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

MORGAN STANLEY BANK

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

  Title:

 

 

$60,000,000

WILLIAM STREET COMMITMENT

 

CORPORATION

 

 

 

By

 

 

 

 

  Title:

 

 

$30,000,000

HSBC BANK USA, N.A.

 

 

 

By

 

 

 

 

  Title:

 

 

$30,000,000

ROYAL BANK OF CANADA

 

 

 

By

 

 

 

 

  Title:

 

 

$30,000,000

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

  Title:

 

 

$1,000,000,000

Total of the Revolving Credit Commitments

 

48

--------------------------------------------------------------------------------


 

Initial Issuing Banks

 

 

Letter of Credit Commitment

 

 

 

$125,000,000

CITICORP USA, INC.

 

 

 

By

 

 

 

 

  Title:

 

 

$125,000,000

JPMORGAN CHASE BANK, N.A.

 

 

 

By

 

 

 

 

  Title:

 

 

$250,000,000

Total of the Letter of Credit Commitments

 

49

--------------------------------------------------------------------------------


 

SCHEDULE I

THE ST. PAUL TRAVELERS COMPANIES, INC.

FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

Citicorp USA, Inc.

 

2 Penns Way

 

2 Penns Way

 

 

New Castle, DE 19720

 

New Castle, DE 19720

 

 

Attn: Bank Loans Syndication

 

Attn: Bank Loans Syndication

 

 

T: 302 894-

 

T: 302 894-

 

 

F: 302 894-6120

 

F: 302 894-6120

The Bank of New York

 

One Wall Street

 

One Wall Street

 

 

New York, NY 10286

 

New York, NY 10286

 

 

Annette Harewood

 

Annette Harewood

 

 

T: 212 635-6379

 

T: 212 635-6379

 

 

F: 212 809-9520

 

F: 212 809-9520

Bank of America, N.A.

 

1850 Gateway Blvd.

 

1850 Gateway Blvd.

 

 

Concord, CA 94520

 

Concord, CA 94520

 

 

Attn: Tina Obcena

 

Attn: Tina Obcena

 

 

T: 925 675-8768

 

T: 925 675-8768

 

 

F: 888 969-9246

 

F: 888 969-9246

Deutsche Bank AG New York Branch

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

JPMorgan Chase Bank, N.A.

 

1 Chase Manhattan Plaza,

 

1 Chase Manhattan Plaza,

 

 

8th Floor

 

8th Floor

 

 

New York, NY 10081

 

New York, NY 10081

 

 

Attn: Laura Rebecca

 

Attn: Laura Rebecca

 

 

T: 212 552-7253

 

T: 212 552-7253

 

 

F: 212 552-7490

 

F: 212 552-7490

Lehman Brothers Bank, FSB

 

 

 

 

Merrill Lynch Bank USA

 

 

 

 

Morgan Stanley Bank

 

 

 

 

Royal Bank of Canada

 

One Liberty Plaza, 4th Floor

 

One Liberty Plaza, 4th Floor

 

 

New York, NY 10006

 

New York, NY 10006

 

 

Attn: Linda Joannou

 

Attn: Linda Joannou

 

 

T: 212 428-6212

 

T: 212 428-6212

 

 

F: 212 428-2372

 

F: 212 428-2372

The Royal Bank of Scotland plc

 

 

 

 

Wachovia Bank, National Association

 

 

 

 

Wells Fargo Bank, National Association

 

6th Street and Marquette Avenue

 

6th Street and Marquette Avenue

 

 

Minneapolis, MN 55479

 

Minneapolis, MN 55479

 

 

Attn: Jari Norris

 

Attn: Jari Norris

 

 

T: 612 667-9107

 

T: 612 667-9107

 

 

F: 612 667-7251

 

F: 612 667-7251

William Street Commitment Corporation

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

U.S. Bank, National Association

 

601 Second Avenue South

 

601 Second Avenue South

 

 

Minneapolis, MN 55402

 

Minneapolis, MN 55402

 

 

Attn: Timothy Gallaher

 

Attn: Timothy Gallaher

 

 

T: 612 973-3897

 

T: 612 973-3897

 

 

F: 612 973-0825

 

F: 612 973-0825

 

51

--------------------------------------------------------------------------------


 

Schedule 2.01(b) – Existing Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.01(b) - Disclosed Litigation

 

Please see the Public Filings listed below:

 

•                  1Q 2005 Form 10-Q

 

•                  2004 Annual Report

 

•                  Current Reports on Form 8-K filed February 3, 2005,
February 4, 2005, March 18, 2005, March 25, 2005, March 30, 2005, April 1, 2005,
April 11, 2005, April 12, 2005, April 18, 2005, May 5, 2005, May 9, 2005 and
May 13, 2005

 

2

--------------------------------------------------------------------------------


 

Schedule 4.01(e) - Accounting Matters

 

On July 23, 2004, the Borrower announced that it was seeking guidance from the
staff of the Division of Corporation Finance of the Securities and Exchange
Commission with respect to the appropriate purchase accounting treatment for
certain second quarter 2004 adjustments totaling $1.63 billion ($1.07 billion
after-tax).  The Borrower recorded these adjustments as charges in its income
statement in the second quarter of 2004.  Through an informal comment process,
the staff of the Division of Corporation Finance has subsequently asked for
further information relating to these adjustments, and the dialogue is ongoing. 
Specifically, the staff has asked for information concerning the Borrower’s
adjustments to certain of SPC’s insurance reserves and reserves for reinsurance
recoverables and premiums due from policyholders, and how those adjustments may
relate to SPC’s reserves for periods prior to the merger.  After reviewing the
staff’s questions and comments, the Borrower continues to believe that its
accounting treatment for these adjustments is appropriate.  If, however, the
staff disagrees, some or all of the adjustments being discussed may not be
recorded as charges in the Borrower’s income statement, thereby increasing net
income for the second quarter and full year 2004 and increasing shareholders’
equity at December 31, 2004 and March 31, 2005, in each case by the approximate
after-tax amount of the charge.  The effect on tangible shareholders’ equity at
December 31, 2004 and March 31, 2005 would not be material.  Additionally, if
such adjustments were made, there would be changes to the amounts recorded for
the affected items in purchase accounting and, accordingly, the Borrower’s
balance sheet as of April 1, 2004 would reflect those changes.

 

3

--------------------------------------------------------------------------------


 

Schedule 5.02(a) - Existing Liens

 

None.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$

 

Dated:                     , 200   

 

FOR VALUE RECEIVED, the undersigned, THE ST. PAUL TRAVELERS COMPANIES, INC., a
Minnesota corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                              (the “Lender”) for the account of its Applicable
Lending Office on the later of the Termination Date and the date designated
pursuant to Section 2.07 of the Credit Agreement (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Five Year Credit Agreement dated as of June 10, 2005 among the Borrower, the
Lender and certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
syndication agent, Bank of America, N.A., The Bank of New York and Wells Fargo
Bank, National Association, as documentation agents, Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc., as joint lead arrangers, and Citicorp
USA, Inc. as Agent for the Lender and such other lenders (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citicorp, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds.  Each Revolving Credit Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2 - FORM OF

COMPETITIVE BID

PROMISSORY NOTE

 

U.S.$

 

Dated:                     , 200   

 

FOR VALUE RECEIVED, the undersigned, THE ST. PAUL TRAVELERS COMPANIES, INC., a
Minnesota corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Five Year Credit Agreement dated as of
June 10, 2005 among the Borrower, the Lender and certain other lenders parties
thereto, JPMorgan Chase Bank, N.A., as syndication agent, Bank of America, N.A.,
The Bank of New York and Wells Fargo Bank, National Association, as
documentation agents, Citigroup Global Markets Inc. and J.P. Morgan Securities
Inc., as joint lead arrangers, and Citicorp USA, Inc., as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
                               , 200  , the principal amount of
U.S.$                               ].

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:                  % per annum (calculated on the basis of a year
of                   days for the actual number of days elapsed).

 

Both principal and interest are payable in lawful money of the United States of
America to Citicorp, as agent, for the account of the Lender at the office of
Citicorp, at Two Penns Way, New Castle, Delaware 19720 in same day funds.

 

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By

 

 

 

 

 Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Citicorp USA, Inc., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, The St. Paul Travelers Companies, Inc., refers to the Five Year
Credit Agreement, dated as of June 10, 2005 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto,
JPMorgan Chase Bank, N.A., as syndication agent, Bank of America, N.A., The Bank
of New York and Wells Fargo Bank, National Association, as documentation agents,
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers, and Citicorp USA, Inc., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                       , 200  .

 

(ii)           The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is $                                  .

 

[(iv)         The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is            month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof) are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

 

--------------------------------------------------------------------------------


 

(B)           no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

 

 

Very truly yours,

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By

 

 

 

 

 Title:.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2 - FORM OF NOTICE OF

COMPETITIVE BID BORROWING

 

Citicorp USA, Inc., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, The St. Paul Travelers Companies, Inc., refers to the Five Year
Credit Agreement, dated as of June 10, 2005 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto,
JPMorgan Chase Bank, N.A., as syndication agent, Bank of America, N.A., The Bank
of New York and Wells Fargo Bank, National Association, as documentation agents,
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers, and Citicorp USA, Inc., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.04 of the Credit Agreement that
the undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

 

(A)

 

Date of Competitive Bid Borrowing

 

 

(B)

 

Amount of Competitive Bid Borrowing

 

 

(C)

 

[Maturity Date] [Interest Period]

 

 

(D)

 

Interest Rate Basis

 

 

(E)

 

Interest Payment Date(s)

 

 

(F)

 

 

 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

 

(a)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f) thereof) are correct, before and
after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

 

(b)           no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(c)           the aggregate amount of the Proposed Competitive Bid Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate amount of the unused Commitments of the Lenders.

 

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.04(a)(v) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Five Year Credit Agreement dated as of June 10, 2005
(as amended or modified from time to time, the “Credit Agreement”) among The St.
Paul Travelers Companies, Inc., a Minnesota corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement), JPMorgan Chase Bank, N.A., as
syndication agent, Bank of America, N.A., The Bank of New York and Wells Fargo
Bank, National Association, as documentation agents, Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc., as joint lead arrangers, and Citicorp
USA, Inc., as agent for the Lenders (the “Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes) together with
participations in Letters of Credit held by the Assignor on the date hereof. 
After giving effect to such sale and assignment, the Assignee’s Revolving Credit
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.

 

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Revolving Credit Note[, if any] held by the Assignor [and
requests that the Agent exchange such Revolving Credit Note for a new Revolving
Credit Note payable to the order of [the Assignee in an amount equal to the
Revolving Credit Commitment assumed by the Assignee pursuant hereto or new
Revolving Credit Notes payable to the order of the Assignee in an amount equal
to the Revolving Credit Commitment assumed by the Assignee pursuant hereto and]
the Assignor in an amount equal to the Revolving Credit Commitment retained by
the Assignor under the Credit Agreement, [respectively,] as specified on
Schedule 1 hereto.

 

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.15 of the Credit Agreement.

 

4.             Following the execution of this Assignment and Acceptance, it
will be delivered to the Agent for acceptance and recording by the Agent.  The
effective date for this Assignment and Acceptance (the

 

--------------------------------------------------------------------------------


 

“Effective Date”) shall be the date of acceptance hereof by the Agent, unless
otherwise specified on Schedule 1 hereto.

 

5.             Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

6.             Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee.  The Assignor and Assignee shall
make all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

8.             This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

 

              %

 

 

 

Assignee’s Revolving Credit Commitment:

 

$

 

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

 

$

 

 

 

Principal amount of Revolving Credit Note payable to Assignee:

 

$

 

 

 

Principal amount of Revolving Credit Note payable to Assignor:

 

$

 

 

 

Effective Date*:                         , 200  

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Dated:                     , 200  

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By

 

 

 

Title:

 

 

 

Dated:                          , 200  

 

 

 

Domestic Lending Office:

 

 

[Address]

 

 

 

 

Eurodollar Lending Office:

 

 

[Address]

 

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to the
Agent.

 

3

--------------------------------------------------------------------------------


 

Accepted [and Approved]** this

                       day of                               , 200  

 

CITICORP USA, INC., as Agent

 

By

 

 

Title:

 

 

[Approved this                   day

of                            , 200  

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

By

 

]*

Title:

 

--------------------------------------------------------------------------------

**                                  Required if the Assignee is an Eligible
Assignee solely by reason of clause (iii) of the definition of “Eligible
Assignee”.

 

*                                         Required if the Assignee is an
Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

 

--------------------------------------------------------------------------------